EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between
ZALDIVA, INC, a Nevada corporation, having principal business offices at 331
East Commercial Blvd, Ft. Lauderdale, Florida 33334, (hereinafter the “Company”)
and ROBERT B. LEES, an individual resident of the State of Florida (hereinafter
“Executive”), and is effective as of March 29, 2012, (the “Effective Date”).




RECITALS:




WHEREAS, the Company desires to retain Executive to serve as the Chief Financial
Officer (“CFO”) of the Company, and Executive desires to serve as CFO of the
Company, upon the terms and subject to the conditions hereinafter set forth in
this Agreement;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

APPOINTMENT AS CFO. The Company hereby employs Executive as the CFO of the
Company, and Executive hereby accepts and agrees to such employment, upon the
terms and subject to the conditions set forth in this Agreement.




2.

TERM.  Executive’s employment with the Company shall commence on the Effective
Date and shall continue until the close of business on March 29, 2013 (the
“Initial Term”), provided that on the first anniversary of the Effective Date,
the term of the Executive’s employment hereunder will be automatically extended
for an additional period of one year (each a “Subsequent Term”) unless either
the Executive or the Company has given written notice to the other that such
extension will not occur (a “Non-Renewal Notice”), which notice was given not
less than sixty (60) days prior to the relevant anniversary of the Effective
Date.  The Initial Term and any Subsequent Term are referred to herein
collectively as the “Term”.   

3.

EXECUTIVE’S DUTIES.   As CFO, (i) Executive’s responsibilities will include the
duties set forth on Exhibit A and such other duties as determined by the
Company’s Chief Executive Officer (“CEO”); (ii) all of Executive's powers and
authority in any capacity shall at all times be subject to the reasonable
direction and control of the CEO; (iii) the CEO may assign to Executive such
duties for the Company or any, subsidiaries or affiliate as are consistent with
Executive's status as CFO; and (iv) Executive shall devote his full business
time, attention and energies as is necessary to competently and diligently
fulfill his duties as CFO under this Agreement.  During the Term it shall not be
a violation of this Agreement for the Executive to (i) serve on corporate, civic
or charita­ble boards or committees, but only with the CEO’s prior written
consent, which shall not be unreasonably withheld; (ii) manage personal
investments and engage in other business activities, so long as the activities
described in items (i) and (ii) do not, individually or in the aggregate,
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.  It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive before the date hereof and have been disclosed in
writing on the attached EXHIBIT B, the continued









--------------------------------------------------------------------------------

conduct of such activities in the same manner after the date hereof shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.  Executive agrees to perform the duties
attendant to Executive’s position, and such other duties as may be assigned from
time to time, diligently, faithfully and at all times in the best interests of
the Company. Executive further agrees that during Executive’s employment with
the Company, Executive will not engage in discussions with a view toward, make
application, plans or preparations, to form, to establish, to set up, or to
become employed by, a Competitive Business.




4.

WORKING FACILITIES.  Executive will throughout the Term be furnished with such
facilities reasonably required for the performance of his duties under this
Agreement and consistent with those provided to other members of senior
management of the Company.  Executive’s office will be located at the Company’s
principal business offices.




5.

COMPENSATION.  For and with respect to all services rendered by Executive under
this Agreement, and subject always to the terms and conditions hereof, Executive
will be entitled to receive the following compensation:




a.

SALARY.  Executive will be entitled to receive a salary (the “Salary”)
calculated at the rate of $36,400.00 per annum.  Executive's Salary shall be
paid in equal, periodic installments, in accordance with the Company's normal
payroll procedures and shall be subject to withholding taxes and other normal
payroll deductions.  Executive’s Salary rate will be reviewed annually and may
be increased at the Company’s sole discretion; provided, however the Salary rate
applicable for any particular year of the Company during the Term will be not
less than the Salary rate applicable with respect to the immediately preceding
year of the Company.




b.

EQUITY.  Executive will be issued 300,000 shares of the Company’s “unregistered”
and “restricted” common stock, upon execution of this Agreement.  In addition,
the Executive will be issued 12,500 shares of Common Stock every month during
the Term of this Agreement.  The Common Stock issued pursuant to this Section 5
shall be restricted stock as defined in Rule 144 of the Securities and Exchange
Commission.




6.

BENEFITS.




a.

INSURANCE AND RETIREMENT BENEFITS.  Executive will be entitled to participate in
all employee benefit plans and programs which the Company may from time to time
make available to its executive employees or senior management generally
(whether under any plan or program now in place or hereafter established by the
Company) on the same basis as such other executives or senior management of the
Company.




b.

SICK LEAVE.  Executive will be allowed paid sick leave per each fiscal year of
the Company during the Term in accordance with such policy or policies as the
Company may establish from time to time for its senior management.  However,
sick leave not used in any fiscal year or portion thereof during the Term will
not be rolled over to subsequent fiscal years and there shall be no pay in lieu
of sick leave, and no pay for any accrued but unused sick leave in the event of
termination.





2




--------------------------------------------------------------------------------




c.

BUSINESS DUES AND MEETINGS.  The Company will during the Term pay for reasonable
expenses incurred by Executive to attend conferences, conventions, events,
seminars and other similar business development activities, so long as such
expenses are reasonably required to assist Executive in performing his duties to
the Company under this Agreement and have been pre-approved by the Company’s CEO
in accordance with the Company’s customary policies and procedures.




d.

VACATIONS.  Executive will be entitled to two (2) weeks of paid vacation per
each calendar year during the Term, prorated for partial years; provided,
however, that vacation time which is not used by Executive will not be accrued
or rolled over to subsequent calendar years and there shall be no pay in lieu of
unused vacation time, and no pay for any accrued but unused vacation time in the
event of termination.  Attendance at business meetings and conferences and sick
time, will not be construed as vacation time.  Vacation shall be taken by
Executive at times Executive reasonably believes would not adversely impact the
business of the Company and approved by the CEO at least 30 days in advance.




e.

IRC SECTION 409A COMPLIANCE.   If the Company or Executive reasonably determines
that any compensation or benefits payable pursuant to this Agreement may be
subject to Section 409A of the Internal Revenue Code (“Section 409A”), the
Company and Executive shall work together to adopt such amendments to this
Agreement or adopt other policies or procedures (including amendments, policies
and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to (i) exempt the compensation and
benefits payable under this Agreement from Section 409A and/or to preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (ii) comply with the requirements of Section 409A.




7.

TERMINATION OF EMPLOYMENT.  The Term, and Executive’s employment hereunder, may
be terminated by the Executive or the Company at any time upon 30 days prior
written notice.




8.

RIGHTS ON TERMINATION.




Upon termination of this Agreement, Executive will be entitled to no further
compensation, remuneration as of the effective date of the termination of this
Agreement with the Company, and the Company shall have no further financial
obligations whatsoever to the Executive or to his estate. Upon termination of
this Agreement, Executive shall be entitled to retain only the shares of the
Company common stock that has been earned and vested. Executive shall not be
entitled to any unearned, non-vested common stock.




9.

RESTRICTIVE COVENANTS.  




a.

DEFINITIONS.

As used in this Agreement, the terms below shall have the following meanings:








3




--------------------------------------------------------------------------------

(i) “Affiliate” with respect to any Person means any Person which, directly or
indirectly, through one or more intermediaries, controls the subject Person or
any Person which is controlled by or is under common control with a Controlling
Person.  For purposes of this definition, “control” (including the correlative
terms “controlling”, “controlled by”  and “under common control with”), with
respect to any Person, means possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
 Additionally, in the case of any individual, an Affiliate shall include any
immediately family members of such individual.




(ii) “Person” shall mean any corporation, governmental authority, individual,
partnership, limited liability company, trust or any other entity.




(iii)  “Restricted Period” shall mean for so long as Executive is employed by
the Company and for a period of two (2) years thereafter.




(iv)  “Competitive Business” shall mean any company in the business of
conducting B2B and B2P ecommerce PC and mobile transactions related to general
and specialized services.   




b.

AGREEMENT NOT TO COMPETE.  Executive agrees that during the Restricted Period
neither Executive nor any of his Affiliates shall, directly or indirectly
(whether as a sole proprietor, partner, stockholder, independent contractor,
lender, principal, agent, investor, consultant or in any other capacity
whatsoever):  (A) establish, operate, organize, own, engage in or otherwise
participate in or carry on any Competitive Business in the United States; (B) in
any manner become associated with or financially interested in any Competitive
Business within the United States; or (C) provide management, consulting or any
similar services to any Competitive Business within the United States, provided,
however, that nothing herein shall prohibit Executive from owning, as a passive
investor, not more than 5% of the outstanding publicly traded securities of any
entity so engaged.




c.

AGREEMENT NOT TO SOLICIT.  Executive shall not, during the Restricted Period,
individually or jointly with others, either directly or indirectly, for himself,
or through, on behalf of or in conjunction with any Person:




(i)

contact, solicit, attempt to contact or solicit, or communicate with in any
manner (regardless of the party that initiates such communications), any
customer or talent of the Company or with whom or with which the Company has a
relationship, with which Executive has had material contact on behalf of
Company, for the purpose of selling, marketing or promoting any products or
services competitive with those offered by the Company, or with the purpose of,
or having the effect of, causing such Person to not to do business with the
Company or curtail or terminate their business relationship with the Company; or
enter into any type of a business relationship with a customer of the Company
involving any products or services competitive with those offered by the
Company; or








4




--------------------------------------------------------------------------------



(ii)

contact, solicit, attempt to contact or solicit, or communicate with in any
manner (regardless of the party that initiates such communications), any person
employed by Company or that had been employed by the Company during the six (6)
month period immediately preceding such communication for the purpose, or with
the intent of, or having the effect of, enticing him or her away from, or
interfering with, the employ of Company for any reason; or employ, retain or
contract with in any manner, for any purpose, any person employed by Company or
that had been employed by the Company during the six (6) month period
immediately preceding such employment or retention.




d.

NO EMPLOYMENT WITH CUSTOMER OR SERVICE PROVIDER. Executive shall not, during the
Restricted Period, either directly or indirectly, become employed, retained or
engaged by any customer or service provider with which the Company conducts
business at the time Executive’s employment with Company is terminated.

 

e.  

ENFORCEMENT.  If Subsections 9. b., c. or d of this Agreement, as applied to
Executive or any other Person, is adjudged by a court to be invalid or
unenforceable, in whole or in part, the same will in no way affect any other
provision of those Subsections or any other part of this Agreement, the
application of that provision in any other circumstances or the validity or
enforceability of this Agreement.  If any provision, or any part of any
provision, is held to be unenforceable because of the duration of the provision
or the area covered by the provision, the parties agree that the court making
such determination will have the power to reduce the duration and/or area of the
provision to the longest permissible duration and largest permissible area,
and/or to delete specific words or phrases, and in its reduced form Subsections
9. b., c. or d. will then be enforced.   It is agreed by the parties hereto that
the restrictions set forth in this Section 9 are reasonable and necessary to
protect the goodwill of the Company, and the Company’s legitimate business
interests.  Further, Executive specifically acknowledges that (i) the
non-competition and other restraints set forth in this Agreement are reasonable
in scope and content, not over broad, undue in duration, or otherwise
unreasonable in view of the need to protect the goodwill and legitimate business
interests of the Company. Because the Company will be irreparably damaged if the
provisions of this Agreement are not specifically enforced, the Company shall be
entitled to a temporary or permanent injunction restraining any violation or
threatened violation of this Agreement, or any other appropriate decree of
specific performance, without the necessity of showing any actual damage or that
monetary damages would not provide an adequate remedy.  Such remedies shall not
be exclusive and shall be in addition to any other remedy which the Company may
have as a result of any such violation. Nothing contained in this Section shall
be construed as prohibiting the Company from pursuing all other remedies
available to them for a breach of the provisions of this Agreement.




10.

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

 

a.

Executive acknowledges and admits that:




(i)

During the course of Executive’s employment with the Company, Executive will
obtain, have access and be privy to information important to the Company's
business, which information Executive hereby acknowledges and agrees to be
confidential.  Such Confidential 





5




--------------------------------------------------------------------------------

Information includes information which qualifies as Trade Secret information and
also may include information which does not qualify as Trade Secret Information,
but which is nonetheless hereby agreed by the parties to be proprietary,
confidential, and subject to the contractual protections of this Agreement.
 Such Confidential Information includes, but is not limited to: Customer and
Supplier Information: the names, addresses, and phone numbers of Company’s
customers, prospective Customers (collectively referred to herein as “Customers”
and defined herein as all individual and commercial customers that Company sells
or actively solicits to sell the goods and services provided by Company), and
the Company’s suppliers and all other confidential information relating to those
Customers and suppliers, including any other information relating to Company's
Customers and suppliers that has been obtained or made known to Executive solely
as the result of Executive performing his services for Company; Marketing
Information: such as Company's marketing methods, materials, and strategies;
Financial Information: such as profitability of Company, pricing information,
cost information, sales figures, sales reports, compensation paid to Company’s
contractors, talent, employees, accounting/financial records (including, but not
limited to, balance sheets, profit and loss statements, tax returns, payable and
receivable information, bank account information and other financial reporting
information); Technical Information: such as designs, methods, formulae,
compositions, processes, discoveries, computer programs, and similar items,
inventions (whether or not patentable), works of authorship, copyrighted
materials created by or for the benefit of Company; and Operations and Strategic
Information: such as the existence and content of business plans, strategy
plans, future plans, matters of a business nature such as information about
Company’s files, internal memoranda, personnel policies, payroll, terms of
employment.




(ii)

The Company will suffer substantial damage which will be difficult to compute
if, during the period of his employment with the Company or thereafter,
Executive should enter a business competitive with the Company or communicate,
publish, disclose, divulge, use or authorize anyone else to communicate,
publish, disclose, divulge or use, any Confidential Information.




(ii)

Such Customer and Supplier, Marketing, Financial, Technical, Operations and
Strategic Information are hereinafter collectively referred to as “Confidential
Information.”  Executive acknowledges that such Confidential Information and
Trade Secrets are worthy of protection and are the sole property of the Company,
and that the provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.




b.

(i)

Executive agrees that during his employment and for three (3) years following
the termination of that employment, Executive shall not divulge or make use of
any Confidential Information, directly or indirectly, personally or on behalf of
any other person, business, corporation, or entity without prior written consent
of the Company.  This covenant is not intended to, and does not, limit in any
way the rights and remedies provided to the Company under common or statutory
law. The Company’s Trade Secrets are also protected by law in addition to this
Agreement.




(ii)

In the event Executive is required to disclose any such information by court
order, subpoena or other government process, then Executive shall promptly, but
in no event more than three (3) business days after learning of such subpoena,
court order, or other government process, notify, by personal delivery or by
electronic means, confirmed by mail, the





6




--------------------------------------------------------------------------------

Company and, at the Company's expense, Executive shall:  (a) take all reasonably
necessary and lawful steps required by the Company to defend against the
enforcement of such subpoena, court order or other government process, and (b)
permit the Company to intervene and participate with counsel of its choice in
any proceeding relating to the enforcement thereof.




(iii)

To further safeguard both the Confidential Information and the business
relationships of the Company, Executive acknowledges and admits that the
Customer, Supplier, Marketing, Financial, Technical, Operations and Strategic
Information as set out in Paragraph 7 above: (A) is provided in confidence, and
(B) as between Company and Executive shall constitute “Trade Secrets” (as
defined in the Uniform Trade Secrets Act as adopted in, and/or as defined by the
common law of, the applicable jurisdiction) of Company, and (C) that the sale or
unauthorized use or disclosure of any of Company’s Trade Secrets as herein
defined and obtained by Executive during his employment with Company constitutes
unfair competition.  Executive promises not to engage in any unfair competition
with Company.




c.

Executive agrees that in order to safeguard both the Confidential Information
and the business relationships of the Company, Executive agrees as follows: all
equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, mailing lists, calendars, card files, contact lists and
information, keys, identification cards, credit cards, and all other written,
electronic and graphic records affecting or relating to the business of Company,
regardless of the medium in which such information is stored shall be and remain
the sole and exclusive property of Company.  Executive agrees not to remove any
things or documents from Company's premises at any time unless those things or
documents are necessary to those duties which the Executive must perform outside
of Company's premises.  In the event of termination of employment with Company
for any reason, Executive shall promptly deliver to Company all equipment,
notebooks, documents, memoranda, reports, files, samples, books, correspondence,
mailing lists, calendars, card files, contact lists and information, all other
written, electronic and graphic records relating to Company's business, or any
other property of Company in the possession or under control of Executive.
 Executive shall not maintain any copy or other reproduction whatsoever,
electronic or graphic, of any of the items described in this section after the
termination of such employment; provided, however, subject to Executive’s
obligations under this Section 4, that Executive shall be entitled to retain
copies of such documents reasonably necessary to document his personal financial
relationship (both past and future) with the Company.




d.

The obligations under this Section 10 shall not apply to Confidential
Information or other information that (i) was publicly known and made generally
available in the public domain prior to the time of disclosure by the Executive
through no action or inaction of the Executive; or (ii) was permitted to be
disclosed by written authorization of the Company.




e.

The provisions of this Section 10 shall survive the termination of this
Agreement for any reason.




11.

INVENTIONS, IDEAS, PROCESSES, AND DESIGNS.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of and prior to his employment with the
Company (whether





7




--------------------------------------------------------------------------------

or not actually conceived during regular business hours) and for a period of six
months subsequent to the termination or expiration of such employment with the
Company and (ii) related to the business of the Company, shall be the sole and
exclusive property of the Company.  An invention, idea, process, program,
software, or design including an improvement shall be deemed related to the
business of the Company if (a) it was made with the Company’s equipment,
supplies, facilities, or Confidential Information, (b) results from work
performed by the Executive for the Company, or (c) pertains to the current
business or demonstrably anticipated research or development work of the
Company.  The Executive shall cooperate with the Company and its attorneys in
the preparation of patent and copyright applications for such developments and,
upon request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company.  The decision to file for patents or copyright
protection or to maintain such development as a trade secret shall be in the
sole discretion of the Company, and the Executive shall be bound by such
decision.  The Executive shall provide as a schedule to this Agreement, a
complete list of all inventions, ideas, processes, and designs, if any, patented
or unpatented, copyrighted or non-copyrighted, including a brief description,
which he made or conceived prior to his employment with the Company and which
therefore are excluded from the scope of this Agreement.




12

REPRESENTATIONS AND WARRANTIES; CONFLICTS OF INTEREST.




a.

Executive hereby represents and warrants that by entering into this Agreement
and performing the services and duties required hereunder for the Company,
Executive is not and will not be interfering with, violating, or in conflict
with any agreement, commitment, promise, duty, obligation or representation by
which Executive is bound, including without limitation, (i) any obligation to
maintain confidentiality of any information acquired by Executive prior to the
date of this Agreement, and (ii) any obligation to refrain from competing with
any present or former client or employer of Executive, or its agents,
subsidiaries, affiliates or other third parties.




b.

Executive acknowledges and agrees that Executive shall not solicit, contact or
in any way interfere with any former employer’s relationship with such former
employer’s customers. Additionally, Executive acknowledges and agrees that
Executive has not, and will not, disclose or use any of such former employer’s
confidential information in connection with Executive’s employment hereunder.
 Executive agrees not to make any disparaging remarks regarding its former
employer or any of its shareholders, officers or directors.  




c.

Executive shall not, in performing services for the Company use any materials,
documents or information of a former employer or other third party that are not
generally available to the public, or that were not learned or received by
Executive on a non-confidential basis from a party lawfully entitled to possess
and disclose such information, unless written authorization has been obtained
from the owner for such possession and use.  Executive further represents,
warrants and covenants that Executive has not entered into and will not enter
into any oral or written agreement which in any way is or will be in conflict
with this Agreement.








8




--------------------------------------------------------------------------------



d.

While employed by the Company, the Executive shall not, directly or indirectly,
unless approved in writing by the Board of Directors, which approval shall not
be unreasonably withheld, conditioned or delayed:




(i)

participate as an individual in any way in the benefits of transactions with any
of the Company’s suppliers, independent contractors or Customers, including,
without limitation, having a financial interest in the Company’s suppliers,
independent contractors or Customers, or making loans to, or receiving loans,
from, the Company’s suppliers,  independent contractors or Customers; provided,
however, that nothing herein shall prohibit Executive from owning, as a passive
investor, not more than 5% of the outstanding publicly traded securities of any
entity so engaged.




(ii)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(iii)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a technical capacity by, a person or entity which
does business with the Company.




e.

As used in Section 12, the Company also includes its Affiliates.




13.

MISCELLANEOUS.




a.

SEVERABILITY.  The terms of this Agreement are severable such that, if any term
or provision is declared by a court of competent jurisdiction to be illegal,
void or unenforceable, the remainder of the provisions shall continue to be
valid and enforceable.




b.

GOVERNING LAW; FORUM.  This Agreement shall be interpreted and construed in
accordance with the laws of the State of Florida.




c.

JURISDICTION AND VENUE.  The parties acknowledge that a substantial portion of
the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Broward County, Florida.  Any civil action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record of the State of Florida, in Broward County or the U.S. District
Court, Southern District of Florida, Broward Division.  Each party consents to
the jurisdiction of such court in any such civil action or legal proceeding and
waives any objection to the laying of venue of any such civil action or legal
proceeding in such court.  Service of any court paper may be affected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws, rules of procedure or local rules.




d.

WAIVER.  No delay or failure to enforce any provision of this Agreement shall
constitute a waiver or limitation of rights enforceable under this Agreement.








9




--------------------------------------------------------------------------------



e.

NON-ASSIGNABLE.  Neither party may assign his or its rights or delegate his or
its obligations under this Agreement without the prior written consent of each
other party to this Agreement.  Notwithstanding the foregoing, the covenants,
terms and provisions set forth herein shall inure to the benefit of and be
enforceable by the Company, its successors, assigns and successors in interest,
including, without limitation, any corporation with which the Company may be
merged or by which it may be acquired.




f.

BINDING EFFECT.  All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective administrators, executor, legal representative, heirs,
successors and permitted assigns whether so expressed or not.




g.

ENFORCEMENT COSTS.  If any civil action or other legal proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses (including, without
limitation, all such fees, costs and expenses incident to appellate, bankruptcy
and post-judgment proceedings), incurred in that civil action or legal
proceeding, in addition to any other relief to which such party or parties may
be entitled.  Attorneys’ fees shall include, without limitation, paralegal fees,
investigative fees, administrative costs, and all other charges billed by the
attorney to the prevailing party.




h.

COUNTERPARTS.  This Agreement may be executed by the parties hereto in any
number of counterparts, including by facsimile or electronic signature included
in an Adobe PDF file, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.  The
execution of counterparts shall not be deemed to constitute delivery of this
Agreement by a party until the other party has also executed and delivered
his/its counterparts.




i.

NOTICES.  All notices, requests, demands, applications, services of process and
other communications are required to be or may be given under this Agreement
shall be deemed to have been duly given if sent by reputable overnight courier
(such as FedEx) or personally delivered, or mailed via certified first class
mail, postage prepaid, return receipt requested, to the parties hereto at the
following address:




To the Company:

            ZALDIVA, INC.

331 East Commercial Blvd

Ft. Lauderdale, FL  33334







To Executive:

ROBERT B. LEES

___________________________________

___________________________________

___________________________________








10




--------------------------------------------------------------------------------

or to such other address as any party shall furnish to the other by notice given
in accordance with this Section.




j.

HEADINGS.  This section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.




k.

CONSTRUCTION.  All references in this Agreement to Articles, Sections,
Subsections, Paragraphs, Subparagraphs, Schedules and Exhibits are to articles,
sections, subsections, paragraphs, subparagraphs, schedules and exhibits in or
to this Agreement, unless otherwise expressly specified.  The words “hereof”,
“hereunder”, and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provisions of this
Agreement.  The term “including” is not limiting and means “including without
limitation”.  In the computation of periods of time from a specified date to
another specified date, the word “from” means “from and including”, the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including”.




l.

COUNSEL.  Each party acknowledges that he/it has carefully read all of the terms
of this Agreement, that he/it has been represented by counsel of his/its
choosing, that the terms have been fully explained to him/it and that he/it
understands the consequences of each and every term.




m.

ENTIRE AGREEMENT; MODIFICATION.  This Agreement constitutes the entire
understanding of the parties hereto regarding the subject matter hereof and
supersedes any and all prior or contemporaneous representations or agreements,
whether written or oral, between the parties regarding the subject matter
hereof, and cannot be changed or modified unless in a writing signed by the
parties hereto.




[Signatures appear on the following page]





11




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




COMPANY:  




ZALDIVA, INC.

a Nevada corporation




By:

__/s/ Jeffrey Pollitt

Title:

_President







ROBERT B. LEES




__/s/ Robert B. Lees








12


